11th Court of Appeals
Eastland, Texas
Opinion
 
Charone Latrell Hardy
            Appellant
Vs.                  No. 11-05-00019-CR -- Appeal from Harris County
State of Texas
            Appellee
 
            Charone Latrell Hardy entered a plea of guilty to the offense of aggravated sexual assault. 
A plea bargain agreement was not reached.  Appellant waived the presence of a court reporter and
stipulated that he used and exhibited a knife during the commission of the offense.  The trial court
convicted appellant and assessed his punishment at confinement for life.  We dismiss.
            The record reflects that appellant waived his right to appeal.  The trial court further stated in
its judgment and in its certification of right to appeal that appellant had no right to appeal.  This court
has written appellant on two occasions pointing out that it appeared there was no right to appeal and
requesting that appellant respond by showing grounds for continuing this appeal.  Appellant has not
responded to our requests.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
July 21, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.